Citation Nr: 0430857	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in 
Wichita, Kansas


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to the payment of VA benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The appellant served on active duty from January 1970 to 
December 1971.  He was discharged in December 1971 under 
conditions other than honorable.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2003, following a February 2003 decision by 
the Board, which found that new and material evidence had 
been received to reopen the previously denied claim regarding 
whether the character of the appellant's discharge from 
service constitutes a bar to the payment of VA benefits.  In 
July 2003, the Board remanded the claim to the RO for 
additional development.  

Having reviewed all of the evidence of record, including that 
generated as part of the Board's July 2003 remand, the Board 
is of the opinion that this matter is ready for appellate 
review.


FINDINGS OF FACT

1. The appellant served on active duty from January 1970 to 
December 1971; he requested a discharge for the good of the 
service to avoid trial by Court Martial.

2.  The appellant's discharge from his January 1970 to 
December 1971 service is considered dishonorable for VA 
purposes.

3.  During military service of 681 days, the appellant was 
absent without leave (AWOL) from August 6, 1970 to September 
4, 1970; and from March 1, 1971, to October 13, 1971, for a 
total of 264 days time lost.

4.  The appellant was not insane at the time of the committed 
acts that resulted in his discharge from service.

5.  There were no compelling circumstances to warrant the 
appellant's prolonged periods of AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The appellant is seeking to establish status a "veteran," as 
that term is defined by law, in order to establish his 
entitlement to service connection for disabilities claimed to 
have been sustained in active service.  He argues that his 
AWOL during service was the result of "compelling 
circumstances" and, therefore, his character of discharge 
does not constitute a bar to the payment of VA benefits.  He 
argues that   he received a gunshot wound in service for 
which he received a month of treatment.  The appellant 
believes the shooting was racially motivated and, in an 
effort to try and deal with the trauma of having been shot, 
he absented himself without authority from military 
authorities, and remained so absent due to unspecified 
familial financial pressures.  

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA provides that VA 
is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The VCAA 
further provides that assistance by the Secretary shall 
include a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision (i.e., that of the RO) on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In Pelegrini ,it was observed that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the timing of notice to the appellant, a substantially 
complete application for the benefits at issue was received 
in May 2000.  Thereafter, in a May 2001 administrative 
decision by the RO, it was determined that the appellant had 
submitted new and material evidence to reconsider the 
previous denial regarding the character of his discharge, but 
then determined that the appellant's discharge was 
dishonorable for VA purposes and a bar to VA benefits.  

In February 2004, after that rating decision, the RO provided 
specific notice to the claimant regarding what information 
and evidence was needed to substantiate the claim; the 
allocation of responsibility for obtaining such evidence, as 
well as advising the appellant to submit any evidence in his 
possession pertaining to the claim.  In view of the 
appellant's recent contentions, the Board observes that in 
advising the appellant of what evidence would substantiate 
his claim and the allocation of responsibility for obtaining 
such evidence, the appellant was advised that such 
substantiating evidence would be in the nature of that 
showing:  (1) that he was "insane" at the time he departed 
absent without authority, and; (2) the reasons for his 
absence without authority.

Beyond that which he previously submitted, the appellant made 
no response to the February 2004 letter.  Approximately three 
months subsequent to the RO's advisement, (i.e., in May 2004) 
the RO issued a Supplemental Statement of the Case, outlining 
the reasons as to the denial of the claim

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law under Pelegrini.  
However, the Board has undertaken review of the record in its 
whole and concludes that the record is complete and that no 
prejudice has inured to the appellant due to the timing of 
the notice.   

The record in this regard shows that as part of his May 2000 
attempt to reopen his claim, the appellant through counsel 
argued the specifically germane points upon which his claim 
would be decided: (1) whether there was evidence to suggest 
that the appellant was "insane" at the time of commission 
of the offense as set forth in 38 C.F.R. § 3.12 (b); or (2) 
whether there was evidence to suggest that the appellant's 
absence without authority was due to "compelling 
circumstances to warrant the prolonged unauthorized absence" 
as set forth in 38 C.F.R. § 3.12 (c)(6).   

The appellant argued that compelling circumstances compelled 
him to depart from military control because he believed: (1) 
that his wounding by gunshot was purposeful and he feared for 
his safety and; (2) that the shooting was motivated by a 
racial animus from persons unknown.  The appellant argued 
that he may not have been in complete control of his mental 
faculties at the time he absented himself from military 
authority, as evidenced by a treating mental health care 
practitioner's opinion that "his decision to accept this 
discharge was not rational or reasonable."  

Although the RO found in its May 2001 administrative decision 
that the appellant had submitted new and material evidence to 
reopen the claim, both reasons were considered and 
specifically rejected in the RO's decision.  See page 3, 
Administrative decision, dated May 10, 2001.

In sum, after being advised of what evidence would 
substantiate his claim, the appellant alluded to no such 
supporting evidence not obtained, and no prejudice has inured 
to the appellant because of the timing of notice.  In this 
regard, because appellate review of this matter remains 
pending, the Board must review the evidence without regard to 
RO's decision.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  VA has obtained service records, service 
medical records, and post-service medical records alluded to 
by the appellant, and the appellant has not referenced any 
relevant material that is not obtained.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  38 
U.S.C.A.§ 5103A (d).  The appellant was afforded a VA medical 
examination in May 2004 conducted by a physician who rendered 
a relevant opinion in this matter.  

Based on the foregoing, the Board finds that the record 
indicates VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Given the 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence that has not been 
obtained, the Board finds that the record is ready for 
appellate review.   


The Merits of the Claim

As noted, the appellant contends that his absence without 
leave during service was the result of "compelling 
circumstances" and, therefore, his character of discharge 
does not constitute a bar to the payment of VA benefits.  

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. 
§ 101(2), 101(18); 38 C.F.R. § 3.12(a).

Under governing law, if the former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released 
under one of the following conditions: (1) As a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general 
court-martial; (3) Resignation by an officer for the good of 
the service; (4) As a deserter; (5) As an alien during a 
period of hostilities, where it is affirmatively shown that 
the former service member requested his or her release; or 
(6) By reason of a discharge under other than honorable 
conditions issued as a result of an AWOL for a continuous 
period of at least 180 days.  This bar to benefit entitlement 
also does not apply if there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. 
§ 5303 (West 2002); 38 C.F.R. § 3.12(c)(6) (2003).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds of other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2003).

After careful consideration of the appellant's contentions in 
light of the evidence and the applicable law, the Board finds 
that the character of the appellant's discharge is 
dishonorable for VA purposes, and, as such, is a bar to VA 
benefits.  


The germane facts of record indicate the following:

1.  At approximately the age of 21, the appellant was 
inducted onto active military service on January 27, 
1970, and was in a training status until April 22, 1970 
(DD Form 214, DA Form 20);

2.  As of the date of an audit of his DA Form 20 on 
October 28, 1970, the appellant advised military 
authorities that he was single and had no dependents (DA 
Form 20);

3.  On June 12, 1970 (i.e., approximately 51 days after 
completing training and being assigned to a permanent 
duty station), the appellant was accidentally shot in 
the buttock while on a weapons firing range (Clinical 
record dated October 14 1970);

4.  The appellant was hospitalized for 34 days 
thereafter, until July 7, 1970, when he was placed on 
convalescent leave status (Id.);

5.  The appellant failed to return to military control 
on August 6, 1970, and remained so absent without 
authority until September 4, 1970 (Id.);

6.  On March 1, 1971, the appellant again departed from 
military control without authority and remained absent 
until October 13, 1971 (DA Form 20, DD Form 214):

7.  On November 5, 1971, after consulting with legal 
counsel, the appellant requested a discharge for the 
Good of the Service under the provisions of Army 
regulation; the discharge was approved on November 22, 
1971, and the appellant was so discharged with an 
undesirable discharge certificate on December 9, 1971 
(Military personnel records).




First, the record does not show that the appellant was insane 
at the time he departed from military control on either 
period of absence without authority.  His service medical 
records are wholly devoid of any symptoms suggestive that the 
appellant was "insane" (or, indeed, of any mental 
impairment) for either period.  While not in reliance upon 
the ultimate disposition of the appellant's claim, the record 
indicates that the appellant was fully knowledgeable of the 
facts and circumstances of the absence without authority 
offense, because he consulted with legal counsel at the time 
he requested discharge in lieu of court-martial.  

Although the appellant presently argues to the contrary 
through the opinion of G.R.P., M.D. in December 1998, indeed 
largely quoting the opinion verbatim, there is no evidence 
dated contemporaneously with the appellant's military service 
to indicate that the appellant did not know the difference 
between right and wrong, or that he was unable to conform his 
behavior to the correct standard of military conduct.  
Indeed, the May 2004 opinion of VA physician S.L.B. argues 
directly to the contrary in finding that the appellant was 
not psychotic at the time he left military control.  Thus, 
the preponderance of the evidence clearly indicates that the 
appellant was in sound mind at the time of the military 
offenses.  

Similarly, and as to the factors set out in 38 C.F.R. § 3.12 
(c)(6), other than the appellant's late account, there is no 
evidence to support the appellant's account of circumstances 
that would compel the unauthorized absence that led to his 
discharge.  
As to the "reasons for going AWOL," the appellant has 
merely asserted unspecified financial difficulties at home, 
notwithstanding that he has been advised to provide 
substantiating evidence in support of this assertion.  

As to Dr. G.R.P.'s observation that the appellant's absence 
was compelled by events in 1971, it appears that the 
physician's opinion was based largely upon the appellant's 
subjective account of in-service experiences.  In particular, 
Dr. G.R.P. apparently accords the appellant complete 
credibility in observing that (1) the appellant was 
"overwhelmed emotionally the days and weeks following the 
shooting;" (2) there was "no rational explanation as to how 
and why he was shot," (3) and the appellant achieved "two 
major honors" during his "early stint" of military 
service.  (See report of Dr. G.R.P., pages 1 and 5, dated 
December 28, 1998).

However, (1) as noted, there is no indication in the 
contemporaneous record that the appellant had anything but a 
routine hospitalization and convalescence; (2) there is no 
evidence indicating that the shooting was anything but 
accidental - indeed had it been otherwise, military 
authorities would have been quick to prosecute the would-be 
assailant, and; (3) there is no evidence of "major honors" 
during the appellant's military service - indeed the 
appellant was barely finished with his initial training at 
the time he was shot.  

In this respect, to the extent that Dr. G.R.P. opines on 
anything but factual matters (i.e. the circumstances of the 
appellant's military service as opposed to medical 
diagnosis), his opinion is not competent without an accurate 
factual predicate and his subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

It has been observed that while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant); see also Jones (Stephen) v. West, 
12 Vet. App. 383 (1999); (Pre-VCAA case, where a veteran with 
service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386).        

As noted above, the appellant was 21 years of age upon his 
induction, and that he had no dependents.  Beyond the 
appellant's present contention, there is no evidence of a 
family emergency or obligation owed to other parties that 
would have compelled the appellant's absence, nor evidence 
that the appellant was seeking a "hardship discharge" at 
the time of his absence as he presently reports.  The 
appellant's active military service, absent his period of 
training, hospitalization, and absence without authority, was 
not of such length so as to find it was meritorious and of 
benefit to the nation.  

Thus, the appellant has not raised compelling circumstances 
that would warrant his prolonged unauthorized absence such 
that the character of his discharge should not serve as a bar 
to VA benefits.  Further, the evidence does not show that the 
appellant had a valid legal defense to his AWOL charge, or 
any other compelling reasons warranting his periods of AWOL, 
even when the facts are evaluated in terms of his age, 
cultural background, educational level, and judgmental 
maturity.  38 C.F.R. § 3.12(c)(6)(ii) (2003).  Accordingly, 
the Board finds that compelling circumstances have not been 
shown which warrant his prolonged unauthorized absence, and 
for all of the reasons stated above, the benefit sought on 
appeal must be denied.

As a final matter, the Board has carefully considered the 
appellant's contention, as expressed in his July 2004 
submission, that in finding that the appellant was not insane 
at the time of his absence without authority, the RO applied 
an incorrect regulation.  Submission, page 3.

However, as noted above, since the appellant first sought to 
reopen his claim in May 200, this matter has continually 
focused upon two potentially applicable theories under which 
the appellant could receive the benefit sought:   (1) whether 
there was evidence to suggest that the appellant was 
"insane" at the time of commission of the offense as set 
forth in 38 C.F.R. § 3.12 (b); or (2) whether there was 
evidence to suggest that the appellant's absence without 
authority was due to "compelling circumstances to warrant 
the prolonged unauthorized absence" as set forth in 38 
C.F.R. § 3.12 (c)(6).  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).

The May 2001 Administrative decision specifically addressed 
both theories that could grant the appellant a reopening of 
his claim as well as afford him the ultimate benefit he 
sought.  Such was reiterated in a May 2002 Decision Review 
Officer conference; and in an August 2002 Statement of the 
Case.        


ORDER

The character of the appellant's discharge from service 
constitutes a bar to VA benefits; the appeal is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



